Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/21 has been entered.
Receipt of amendment and argument dated 7/6/21 is acknowledged.
New claim 18 has been added.
Claims 2, 6, 8-11 and 14 have been canceled.
Claims 1, 3-5, 7, 12, 13, and 15-18 are pending in the instant application.
Terminal Disclaimer
The terminal disclaimer filed on 7/6/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10675247 and US 10646448 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the following Double Patenting Rejections have been withdrawn:

Claims 1, 3-5, 7, 12, 13, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-24 of U.S. Patent No. 10,675,247 in view of Biswal et al (Acta Pharm, 59, 199-210, 2009) and Cerea et al (International Journal of Pharmaceutics, 2004).


Claims 1, 3-5, 7, 12, 13, and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 10,646,448 (same as the previously applied copending Application No.15/526854 (PGPUB 2017/0258731)) in view of Biswal et al (Acta Pharm, 59, 199-210, 2009) and Cerea et al (International Journal of Pharmaceutics, 2004).

In response to the amendment, the following new rejection has been applied to claims 12, 13 and 15-18:  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


1.	Claims 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over any one of WO 2011/107749 or USPGPUB 20130022676 or US 9474719 all three references to Mullen et al (Mullen). 
All of the references have the same disclosure and hence USPGPUB 20130022676 has been relied upon for the explanation provided below.

Mullen (USPGPUB 20130022676) teaches a treatment where it is desired that an active agent is designed to be released in a pulsed fashion as well as a delayed release (abstract), wherein the formulation is a press-coated tablet comprising a delayed release layer surrounding a core comprising the active agent. The delayed release layer may comprise a wax and a low-substituted hydroxypropyl cellulose (L-HPC), such as LH-11, or LH-21 [0010] in a ratio of 40:60 to 60:40 w/w [0011]. 
Instant claims have been amended to recite spheronized granules comprising 20 to 80% by weight of one or more waxes and 12-50% by weight of one or more disintegrants, which overlap with the ratios of wax and L-HPC taught by Mullen.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, t would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the appropriate amount of wax and L-HPC in the coating composition of Mullen so as to arrive at the instant coating and still achieve a coated tablet that provides a deayed release of the active agent therein. 
Mullen teaches several active agents [0012, 0027]. Thus, Mullen teaches the waxes [0026-0027] and disintegrants of instant invention [0010, 0011 and 0025]. Mullen 
Mullen teaches that the delayed release layer may be formed by melting the wax component and subsequently admixing the other components including the L-HPC, The mixture may then be allowed to cool and solidify before being ground and/or forced through a sieve, in order to achieve granules of the size range 500 microns and the core may then be coated with the delayed release layer material by direct compression [0038].                                                                                                                                                                                                                                                                                                                                  
While Mullen does not teach spheronizing, the reference teaches preparing granules of glyceryl behenate and L-HPC (LH-11) in preparing the core coated tablet (example 2.1 [0054-0064]. it is noted that instant claims 12-13 and 15-18 are directed to a product even though the term “compacted spheronized” refers to a process of production. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Hence, the granules of the compacted layer taught by Mullen meet instant claim limitation.


2.	Claims  12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. (WO 2005/041935 A1; IDS reference) in view of any one of WO 2011/107749 or USPGPUB 20130022676 or US 9474719 all three references to Mullen et al (Mullen).
Boehm teaches a method of preparing a press-coated dosage form comprising providing a core composition comprising quetiapine and a wax material [0113-0118]. The method comprises hot-melting the wax material to form a melt and then granulating the quetiapine with the melt to form granulates, which are then compressed to form a matrix [0008-00012]. Boehm teaches combinations of active agents for treating conditions such as schizophrenia or mania [0036]. Boehm teaches that the composition can be prepared by melt granulation, wet granulation, in some cases together with the active agent to form spheroids [0072-0075]. 
Boehm further teaches a coating that modifies the release properties of the formulation [0041] and include a release-retarding material wherein the release-retarding material can be in the matrix or as a coating [0063, 0078], Boehm teaches release retarding material or the barrier coating material can be hydroxypropyl methylcellulose [0076, 0132, 0326]. The release-retarding materials can include hydrophobic materials include waxes [0066]. [0143] teaches a press-coat dosage form 
Instant claims have been amended to recite spheronized granules comprising 20 to 80% by weight of one or more waxes and 12-50% by weight of one or more disintegrants, which is not taught by Boehm.
In this regard, Mullen, discussed above, has been relied upon.
Mullen (USPGPUB 20130022676) teaches a treatment where it is desired that an active agent is designed to be released in a pulsed fashion as well as a delayed release (abstract), wherein the formulation is a press-coated tablet comprising a delayed release layer surrounding a core comprising the active agent. The delayed release layer may comprise a wax and a low-substituted hydroxypropyl cellulose (L-HPC), such as LH-11, or LH-21 [0010] in a ratio of 40:60 to 60:40 w/w [0011]. Mullen teaches several active agents [0012, 0027]. Thus, Mullen teaches the waxes [0026-0027] and disintegrants of instant invention [0010, 0011 and 0025]. Mullen further teaches including additional active agents in the delayed release layer, which may be same or different from the active in the core and thus meet the instant claim 18. Mullen teaches 
Mullen teaches that the delayed release layer may be formed by melting the wax component and subsequently admixing the other components including the L-HPC, The mixture may then be allowed to cool and solidify before being ground and/or forced through a sieve, in order to achieve granules of the size range 500 microns and the core may then be coated with the delayed release layer material by direct compression [0038].            
Both Boehm and Mullen are directed to press-coated delayed release formulations employing the same delayed material such as wax and hence constitute analogous art. Boehm also desires and suggests employing more than one release retarding agent [0079]. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of Boehm to include a hydrophilic (HPMC of Boehm or L-HPC of Mullen) material as a release retarding coating material over along with a hydrophobic (wax) to coat a core containing the active agent because Mullen suggests the combination of wax and a cellulose substance such as L-HPC provides delayed release of the active agent.  
Instant claims have been amended to recite spheronized granules comprising 20 to 80% by weight of one or more waxes and 12-50% by weight of one or more disintegrants, which overlap with the ratios of wax and L-HPC taught by Mullen.In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the appropriate amount of wax and L-HPC in the coating composition of Boehm so as to provide the desired release rate. 
                                                                                                                                                                                                                                                                                                                  
Instant claim 5 recites also HPMC and therefore read on the HPMC from that of Boehm.

While Mullen does not teach spheronizing, the reference teaches preparing granules of glyceryl behenate and L-HPC (LH-11) in preparing the core coated tablet (example 2.1 [0054-0064]. it is noted that instant claims 12-13 and 15-18 are directed to a product even though the term “compacted spheronized” refers to a process of production. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Hence, the granules of the compacted layer taught by Mullen meet instant claim limitation. Accordingly, one of an ordinary skill in the art would have been motivated to .
Priority
	Applicants claims that Instant application is a U.S. national stage filing under 35 U.S.C. § 371 of International Application No. PCT/GB2015/053472 filed November 16, 2015 entitled “PHARMACEUTICAL PROCESSING”, which claims the benefit of and priority to GB 1420311.1 filed November 14, 2014, the disclosures of which are incorporated herein by reference in their entireties.
However, a review of the certified copy of the priority application GB 1420311 shows that the above GB application does not provide support for the broad scope of “disintegrant” and instead only provides support for Low-substituted hydroxyl propyl ** (misspelled as proyl) cellulose (on page 5 of the certified copy of the document.
It is noted that instant application describes and also claims other disintegrants such as those listed in claim 5, which are not described in the above GB application. Similarly, instant application describes and also claims other wax materials (see instant claim 4) other than glyceryl behenate, which is the only wax disclosed in the parent application. Hence, it is informed to applicants that the instant claims do not get priority to GB 1420311.1 filed November 14, 2014 with respect to additional disintegrants and wax materials that are disclosed in the instant application.

Response to Arguments
Applicants submitted (Response dated 5/28/20 and 11/19/20) that they have chosen not to address the priority issue, in light of advancing the prosecution. pplicants 

Response to Arguments
Applicants’ arguments dated 7/6/21 have been considered. 
In response to the amendment and the arguments regarding the rejection of claims 1, 3-5 and 7, the following rejections under 35 USC 103(a) have been withdrawn:
A.  Claims 1, 3-5 and 7 as being obvious over any one of WO 2011/107749 or USPGPUB 20130022676 or US 9474719 all three references to Mullen et al (Mullen) in view of  Biswal et al (Acta Pharm, 59, 199-210, 2009) and Cerea.
B. Claims 1, 3-5 and 7 as being obvious over Boehm et al. (WO 2005/041935 A1; IDS reference) in view of Biswal et al (Acta Pharm, 59, 199-210, 2009) and Cerea.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter:  Instant claims are directed to a "method for making an erodible controlled release tablet granules , comprising:- (a) forming granules comprising 20 to 80% by weight of one or more waxes and 12-50% by weight of one or more disintegrants, wherein the one or more waxes are insoluble in water, and wherein the granules are formed by mixing the one or more disintegrants and the one or more waxes, in molten form, to form a mixture, whilst retaining the one or more waxes in molten form, and solidifying the mixture by cooling below melting point whilst mixing to form the granules; (b) spheronising the granules; and (c) compacting the spheronised granules (comprising .

Applicants’ arguments dated 7/6/21 regarding the rejection of claims 12-13 and 15-18 have been considered but not found persuasive.
Instant claims 12-13 and 15-18 are directed to a tablet composition, as opposed to the claims 1, 3-5 and 7 that are directed to a process of preparing a coated tablet. Applicants argue that the Office admits Mullen and Boehm fails to teach the claimed spheronization step. It is argued that Biswal teaches sheronization of wax but provides no guidance of spheronizing the granules of wax and disintegrant, as claimed. It is argued that Biswal does not teach compacting a spheronized layer around a core tablet as claimed. Applicants argue that Cerea does not spheronize HPMC and instead uses a spheronizer to coat tablets with a powder of cellulose polymer and provide taste 
Applicants’ arguments regarding the rejection of claims 1, 3-5 and 7 have been found persuasive and hence claims 1, 3-5 and 7 were found allowable. However, the arguments regarding claims 12-13 and 15-18 have been considered but not found persuasive. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Applicants’ argument that one of an ordinary skill in the art would not spheronize the particles (rather than melting and compressing) of Mullen because such a process would disintegrate the spheronized layer faster than melted and compressed layer has been considered but not found persuasive. Instant tablet composition does not require any specific release rate nor does the claim require the step of spheronizing the granules that are previously formed from a mixture of wax and a disintegrant, wherein the granules are formed by mixing the one or more disintegrants and the one or more waxes, in molten form, to form a mixture, whilst retaining the one or more waxes in molten form, and solidifying the mixture by cooling below melting point whilst mixing to form the granules. Without the process steps, instant claimed tablet does not distinguish from the tablet obtained by Mullen or Boehm in view Mullen, and further the arguably unexpected property of prolonging the delayed release cannot be extrapolated to the product as claimed. Hence, the granules of the compacted layer taught by Mullen meet instant claim limitation. Further, one of an ordinary skill in the art would have been 
 	Applicants argue that the rejection of claims over Boehm et al. (WO 2005/041935 A1; IDS reference) in view of Biswal et al (Acta Pharm, 59, 199-210, 2009) and Cerea are traversed for the same reasons as that presented for the rejection over any one of WO 2011/107749 or USPGPUB 20130022676 or US 9474719 all three references to Mullen et al (Mullen) in view of  Biswal et al (Acta Pharm, 59, 199-210, 2009) and Cerea. However, the present rejections do not rely on the teachings of Biswal et al (Acta Pharm, 59, 199-210, 2009) and Cerea references. Hence, Applicants’ argument regarding are moot and claims 12-13 and 15-18 remain rejected. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611